DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of the coupling device of Figure 2 (Species I) in the reply filed on May 19, 2022 is acknowledged. Claims 5, 6, 13, and 14 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because in paragraphs [0011], [0012], [0036], and [0042], “0,9” should read --0.9--.
The disclosure is further objected to because in paragraphs [0027]-[0029] the reference character “4” is given to multiple structures.
Appropriate correction is required.

Claim Objections
	Claim 12 is further objected to because at line 1, “wherein radius” should read –--wherein a radius--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 first recites a shaft and a gearbox as part of an intended use for a coupling device in lines 1 and 2. However, claim 1 goes on to positively recite the shaft and gearbox in lines 2-3 and 5. Therefore, it is unclear from the claim whether Applicant is intending to claim the combination of the shaft, gearbox, and coupling device, or only the combination of the coupling device. For the purpose of this action, the Examiner has interpreted the claim as being directed to only the subcombination of the coupling device, given the preamble of the claim is directed to the coupling device. This limitation is also present at least in claims 12 and 17.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “the logarithmic profile or the power profile approaches asymptotically a line parallel to the rotational axis or the logarithmic profile approaches asymptotically a line perpendicular to the rotational axis”, and the claim also recites “in particular at a torque input or torque output of the gearbox, in particular a carrier for planetary gears or a ring gear mount of the gearbox” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites the limitation "the median line" in line 4.  There is insufficient antecedent basis for this limitation in the claim; a median line is not previously recited in the claim(s).
Claim 4 recites variables “A1”, “A2”, and “x” as part of an equation for a logarithmic curve in line 3, but fails to define the variables. As such, it is unclear from the claim the metes and bounds of the equation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “the thickness of the cross-section decreases at least in parts from the first end and the second end”, and the claim also recites “in particular, it decreases monotonously” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites the limitation “monotonously” in line 3. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). It is unclear from the claim what the term “monotonous” is supposed to represent,” as the accepted meaning is “dull, tedious, and repetitious; lacking in variety and interest..” The term is indefinite because the specification does not clearly redefine the term.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “the maximal radius is between 50 and 200 mm”, and the claim also recites “in particular 100 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 first recites the at least one curved shape comprising at least one cross-section with a logarithmic or power profile in lines 5-7. Claim 4 goes on to recite a logarithmic curve with a regression coefficient of r2 = 0.9 or more can be fitted to the profile. As such, a curve which is not a true logarithmic profile would meet this limitation, while it would not meet the limitation of a logarithmic profile as set forth in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-12, and 18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,000,722 (Zilberman).
Regarding claim 1, Zilberman discloses a coupling device (20; see Figures 3 and 4) for rotably coupling a shaft with a gearbox in a geared turbo fan aircraft engine, wherein the coupling device comprises a connection (24/30) to the shaft at a first end and a connection (24/30) to the gearbox at a second end, the first and the second ends being axially separated and at least one curved shape (28) between the first end and the second end extending from the gearbox radially inwards to the shaft and the at least one curved shape comprising at least one cross-section in the axial direction of the engine with a logarithmic profile or a power profile (see column 3, line 46, through column 4, line 41).
Regarding claim 2, Zilberman discloses the logarithmic profile or the power profile applies to a median line of the coupling device, a cross-section of an inner surface of the coupling device (20) and/or a cross-section of an outer surface of the coupling device (see column 3, line 46, through column 4, line 41).
Regarding claim 3, Zilberman discloses the logarithmic profile or the power profile (see column 3, line 46, through column 4, line 41) approaches asymptotically a line parallel to the rotational axis (CL) or the logarithmic profile approaches asymptotically a line perpendicular to the rotational axis (see Figure 4), in particular at a torque input or torque output of the gearbox, in particular a carrier for planetary gears or a ring gear mount of the gearbox.
Regarding claim 4, Zilberman discloses the at least one curved shape of a coupling device (20) is considered to have a logarithmic profile to which a logarithmic curve
r(x) = A1 + A2ln(x)
can be fitted to at least a section of the median line, the inner surface shape and/or the outer surface shape with a regression coefficient of r2 = 0.9 or more (see NOTE below).
NOTE: It is well known that logarithmic equations can be converted to power equations, and vice versa. Applicant acknowledges this in paragraphs [0037] and [0038] in the instant specification. As such the profile set forth in column 3, line 46, through column 4, line 41 may be converted into an equation following the template r(x) = A1 + A2ln(x). It is further noted no coordinate system has been provided for one to ascertain where said curve begins and ends.
Regarding claim 7, Zilberman discloses the thickness of the cross-section of the coupling device (20) varies at least along some section between the first end and the second end (see Figure 4).
Regarding claim 8, Zilberman discloses the thickness of the cross-section decreases at least in parts from the first end and the second end (see Figure 4), in particular, it decreases monotonously.
Regarding claim 9, Zilberman discloses the thickness of the cross-section varies logarithmically or according to a power law at least in parts from the first end and the second end (see Figure 4 and column 3, line 46, through column 4, line 41).
Regarding claim 10, Zilberman discloses the thickness of the cross-section varies with the same functional relationship as the curved shape (see Figure 4 and column 3, line 46, through column 4, line 41).
Regarding claim 11, Zilberman discloses the cross-section comprises a maximal radius between the first end and the second end (see Figure 4).
Regarding claim 12, Zilberman discloses a radius at the torque input or torque output of the gearbox is smaller than the maximal radius (see Figure 4).
Regarding claim 18, Zilberman discloses a geared turbo fan engine with at least one coupling device (20) according to claim 1 (see rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberman.
Regarding claim 15, Zilberman discloses the coupling device according to claim 1, wherein the maximal radius is between 50 and 200 mm, in particular 100 mm.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a maximal radius) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device of Zilberman such that the maximal radius is between 50 and 200 mm, in particular 100 mm, as such a modification involves only routine skill in the art. One of ordinary skill in the art would be motivated to modify the maximal radius of a coupling device given the size constraints of its intended use.
Regarding claim 16, Zilberman discloses the coupling device according to claim 1, wherein.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an axial extension), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device of Zilberman such that the axial extension of the logarithmic profile is between 40 and 200 mm, as such a modification involves only routine skill in the art. One of ordinary skill in the art would be motivated to modify the axial extension of a coupling device given the size constraints of its intended use.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zilberman in view of US 8,591,345 (Stocco).
Zilberman discloses the coupling device according to claim 1, but does not expressly disclose a spline connection to the shaft. Zilberman instead discloses a bolted flange connection (via holes 29).
Stocco teaches it is known in the art of coupling devices to choose between a spline connection and bolted flange connection as a means of transferring torque from the coupling device (see column 2, lines 27-30). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device of Zilberman to have a spline connection to the shaft, as Stocco teaches it is known in the art of coupling devices to choose between a spline connection and bolted flange connection as a means of transferring torque from the coupling device.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
June 1, 2022